Exhibit 10.1

         

WALGREEN CO. SECTION 162(m) DEFERRED COMPENSATION PLAN
AMENDMENT NO. 5
(Effective as of July 1, 2011)
I.
The Walgreen Co. Section 162(m) Deferred Compensation Plan (the “Plan”) is
amended to add the following sentence to the end of Section 4.1 (Eligibility and
Participation):
     “Notwithstanding the foregoing, effective on or after July 1, 2011, the
Plan shall be frozen and no Eligible Employee shall first become a Participant
in the Plan for any purpose under the terms of the Plan on or after such date.
Therefore, any eligible employee who had not become a participant in the Plan on
or before July 1, 2011 shall not become a Participant on or after such date.”
II.
The Walgreen Co. Section 162(m) Deferred Compensation Plan (the “Plan”) is
amended to add the following sentence to the end of Section 4.2 (Amount
Deferred):
     “Notwithstanding the foregoing, effective for Compensation earned during
Years beginning on or after July 1, 2011, no amount shall be designated for
deferral under the Plan by the Committee.”

 